                Case 3:19-cr-00604-RS Document 71 Filed 05/29/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 CASEY BOOME (NYBN 5101845)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6627
 7        Fax: (415) 436-7234
          Casey.Boome@usdoj.gov
 8
   Attorneys for the United States of America
 9
                                    UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                        ) CASE NO. CR 19-604-RS-3
                                                      )
14           Plaintiff,                               ) STIPULATION AND ORDER
                                                      ) CONTINUING SENTENCING HEARING
15      v.                                            )
                                                      )
16   OSCAR VANEGAS                                    )
                                                      )
17           Defendant.                               )
                                                      )
18                                                    )

19

20           The parties hereby stipulate and agree as follows:
21           The Court accepted the defendant’s guilty plea in the above-captioned criminal matter on
22 February 11, 2020, and set the case for sentencing on May 19, 2020. That sentencing date was later

23 continued to July 7, 2020 due to the court restrictions resulting from the COVID-19 pandemic. The

24 parties hereby move this Court for an order continuing the sentencing hearing until Tuesday, August 11,

25 2020 at 2:30 p.m. In preparing its Presentence Investigation Report, the United States Probation Office

26 will conduct an interview of the defendant, who is out of custody on bond. Undersigned defense

27 counsel requests that this interview be conducted in person, rather than via phone or video conference,

28 so that the defendant can be more effectively assisted by a Spanish interpreter. Due to the COVID-19

     STIPULATION AND ORDER
                                                      1
               Case 3:19-cr-00604-RS Document 71 Filed 05/29/20 Page 2 of 2




 1 global pandemic, local shelter in place orders, and restrictions on the Probation Office’s ability to

 2 conduct in-person interviews, the defendant and the Probation Office require additional time to conduct

 3 defendant’s interview. For the foregoing reasons, the parties request that the court vacate the sentencing

 4 hearing currently set for July 7, 2020 and reset the matter for sentencing on August 11, 2020 at 2:30

 5 p.m.

 6          IT IS SO STIPULATED.

 7

 8                                                          DAVID L. ANDERSON
                                                            United States Attorney
 9
10
       Dated: May 29, 2020                                  ____/s/___________________
11                                                          CASEY BOOME
12                                                          Assistant United States Attorney

13

14
       Dated: May 29, 2020                                  ____/s/ with permission_______
15                                                          JAMES P. VAUGHNS
                                                            Attorney for Defendant
16

17

18

19                                                   ORDER

20          For the reasons set forth in the stipulation of the parties, the Court HEREBY ORDERS that the

21 sentencing hearing in the above-captioned matter currently set for July 7, 2020 shall be vacated and reset

22 for August 11, 2020 at 2:30 p.m.

23     IT IS SO ORDERED.

24

25     Dated: May 29, 2020                                  HON. RICHARD SEEBORG
                                                            United States District Judge
26

27

28

     STIPULATION AND [PROPOSED] ORDER
                                                     2
